DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JOHN BASIL ROBINSON,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-1657

                            [January 16, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Judge; L.T. Case No.
14008519CF10A.

  Howard Finkelstein, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Ft. Lauderdale, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

                        CONFESSION OF ERROR

PER CURIAM.

    Appellant filed a notice of appeal with respect to his judgment of
conviction and sentence. Due to a malfunctioning of the memory device
that held the files from Appellant’s jury trial, no stenography notes or
audio files of the trial exist. The court below attempted to reconstruct the
trial record, but was unable to do so. Thus, Appellant was unable to
receive a transcript of his jury trial. The State concedes, and we agree,
that Appellant is entitled to a full transcript containing appealable issues.
See Hardy v. United States, 375 U.S. 277, 279 (1964); Ader v. State, 814
So. 2d 461, 462 (Fla. 4th DCA 2001); Smith v. State, 801 So. 2d 198, 199-
200 (Fla. 4th DCA 2001). Accordingly, we reverse Appellant’s conviction
and sentence and remand for a new trial.

   Reversed and remanded for new trial.

MAY, DAMOORGIAN and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2